DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Claims 1-6 in the reply filed on 29 August 2022 is acknowledged.  The traversal is on the grounds that a search for one group would identify reference materials to the other groups, and therefore, would not pose an undue burden on the Examiner.  This is not found persuasive because the requirements for US restriction practice as discussed in MPEP § 803, such as establishing serious burden based on different search terms, are not applicable to the Unity of Invention requirements as discussed in MPEP § 1850, as applied to the instant invention..
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to Claim 1, line 4, “the or each pump” is unclear. The Examiner suggests this might have been intended to be “the at least one pump”.
With regard to Claims 1 and 6, it is unclear if each of “a column valve unit”, “the column valve”, “said unit” (all Claim 1), and “the valve unit” (Claim 6) are referring to the column valve. Please use consistent claim language to refer to the column valve.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blomberg (US 8,821,718).
With regard to Claim 1, Blomberg discloses an automated fluid handling system comprising a housing and two or more fluid handling units (Abstract). Blomberg discloses a chromatography system comprising: plural modules including at least one pump and a column valve unit connectable to plural chromatography columns (C1/L14-18, the fluid handling system may be a liquid chromatography system; C2/L32-63, the liquid chromatography system comprises a housing, two or more high pressure pumps, a plurality of fluid control valves including a column valve with integrated pressure sensors). 
Blomberg discloses a controller, the controller being operable to control the at least one pump and the column valve to perform different chromatographic processes, including chromatography employing just one column, as well as chromatography employing two or more columns by selective valve opening in said unit (C3/L6-16, the two pump heads are controlled by a microprocessor; C4/L14-20, the column valve is used for connection of up to five columns to the system, and to direct the flow onto the column; the valve has a built in bypass capillary that enables bypassing of connected columns; C8/L29-42, the master control unit comprises a system controller for communicating with internal and external components).
With regard to Claim 2, Blomberg discloses wherein said selective valve opening allows a reversal of flow directions in use in one or more of said plural chromatography columns (C4/L21-32, both top and bottom of each column is connected to the column valve; the flow direction can be set either from top to bottom of column or from bottom to top of the columns (reversal of flow directions)).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Blomberg (US 8,821,718), as applied to the claims above, in view of Iovanni (US 2013/0218352).
With regard to Claims 3 and 4, Blomberg discloses all the limitations in the claims as set forth above. Blomberg discloses further comprising a controller operable to control said modules (C8/L29-42, the master control unit comprises a system controller, which comprises a suitable CPU, bus controller, external communications controller, and a storage device).
However, Blomberg is silent to the controller operable to control said modules according to software, and a display screen, said software being suitable to display plural icons on said screen and allowing user manipulation of the icon on the screen to drag and drop the icons to form a series of icons representative of a user defined chromatography control method (Claim 3), wherein the user defined method includes a continuous chromatography process employing said two or more chromatography columns (Claim 4).
Iovanni discloses valves, pumps, detectors, sample loops, fraction collectors, and the like are individually incorporated into modules that are mountable in an interchangeable manner at individual mounting sites on a base unit which also supports one or more chromatography columns (Abstract). Iovanni discloses that certain embodiments of the invention also contain programmable software ([0033]). The software can record the identity and location of each component and display this information on the graphical user interface (GUI) (display) in the forms of icons with the position of each icon on the GUI representing the location of the corresponding component on the mounting frame ([0033]).
Various libraries can contain pre-designed flow schemes and component combinations from which the user can select a particular flow scheme in a drag and drop manner ([0033]).
The Examiner notes that a manner of operation does not further limit an apparatus claim. In Claim 4, “wherein the user defined method includes a continuous chromatography process employing said two or more chromatography columns” is a manner of operation. Said limitations do not differentiate apparatus claims from prior art. See MPEP § 2114 and 2115. See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App & Inter. 1987) that states a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.
Therefore, the software of Iovanni is suitable to allow user manipulation of the icon on the screens and to form a series of icons representative of a user defined chromatography control method.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the controller of Blomberg to be operable to control said modules according to software, and a display screen, said software being suitable to display plural icons on said screen and allowing user manipulation of the icon on the screen to drag and drop the icons to form a series of icons representative of a user defined chromatography control method (Claim 3), wherein the user defined method includes a continuous chromatography process employing said two or more chromatography columns (Claim 4), as taught by Iovanni, in order for the user to select a particular flow scheme in a drag and drop manner.
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Blomberg (US 8,821,718), as applied to the claims above, in view of Andersson (EP 1886133).
With regard to Claim 5, Blomberg discloses all the limitations in the claims as set forth above. However, Blomberg is silent to wherein the controller is further operable to perform one or more of column packing, column packing testing, and cleaning of at least a part of the system.
Andersson discloses an invention relating to packing devices and methods for improving the packing of chromatography media into chromatography columns ([0001]). Andersson discloses an automated column packing system ([0011]). A movable adapter is movable in the longitudinal direction of the column by an actuator, and the operation of the actuator and the corresponding up or downwards movement of the movable adapter is controllable by the automated control unit ([0011]). The control unit controls the opening and the closing of valves, and the speed and amount of movable adapter movement ([0011]). The automated column packing system can aid the operator of a chromatography system in successfully compressing the bed to allow for a good and robust chromatographic performance, which is particularly difficult to perform manually  ([0003]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for wherein the controller of Blomberg is further operable to perform one or more of column packing, column packing testing, and cleaning of at least a part of the system, as taught by Andersson, in order to aid the operator of a chromatography system in successfully compressing the bed to allow for a good and robust chromatographic performance, which is particularly difficult to perform manually.
With regard to Claim 6, Blomberg discloses all the limitations in the claims as set forth above. 
Blomberg discloses the chromatography system comprising plural chromatography columns (C4/L14-20, the column valve is used for connection of up to five columns to the system, and to direct the flow onto the column; the valve has a built in bypass capillary that enables bypassing of connected columns). 
However, Blomberg is silent to each column including a chamber of changeable volume for housing chromatographic separation  media and an adapter moveable to increase or decrease said volume, and wherein the valve unit is in fluid communication with each said adapter and is selectively operable to move independently or collectively each said adapter by means of fluid pressure changes to consequently change each said volume and in use to cause compression or relief from compression of media within each said column volume.
Andersson discloses an invention relating to packing devices and methods for improving the packing of chromatography media into chromatography columns ([0001]). Andersson discloses an automated column packing system ([0011]). A movable adapter is movable in the longitudinal direction of the column by an actuator, and the operation of the actuator and the corresponding up or downwards movement of the movable adapter is controllable by the automated control unit ([0011]). The actuator may be a hydraulic actuator (means of fluid pressure changes) ([0011]). The control unit controls the opening and the closing of valves, and the speed and amount of movable adapter movement ([0011]). The automated column packing system can aid the operator of a chromatography system in successfully compressing the bed to allow for a good and robust chromatographic performance, which is particularly difficult to perform manually  ([0003]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for each column of Blomberg to include a chamber of changeable volume for housing chromatographic separation  media and an adapter moveable to increase or decrease said volume, and wherein the valve unit is in fluid communication with each said adapter and is selectively operable to move independently or collectively each said adapter by means of fluid pressure changes to consequently change each said volume and in use to cause compression or relief from compression of media within each said column volume, as taught by Andersson, in order to aid the operator of a chromatography system in successfully compressing the bed to allow for a good and robust chromatographic performance, which is particularly difficult to perform manually.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEBRON whose telephone number is (571)272-0475. The examiner can normally be reached 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Benjamin Lebron
Primary Examiner
Art Unit 1777



/BENJAMIN L LEBRON/Primary Examiner, Art Unit 1777